

115 HR 6830 IH: Impact Aid Infrastructure Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6830IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. O'Halleran introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide temporary impact aid construction grants to eligible local educational agencies, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Impact Aid Infrastructure Act. 2.Impact aid construction grants authorized (a)Funding and sunset (1)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 for fiscal year 2020 to carry out this Act.
 (2)Supplemental fundingThe amount authorized under paragraph (1) shall be in addition to any amounts authorized to be appropriated or otherwise made available to carry out section 7007 of title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707).
 (3)Availability of fundsAny amounts appropriated under subsection (a)(1) shall remain available until expended. (4)SunsetThe authority to award grants under this Act shall expire at the end of the 3-year period beginning on the date on which funds are first made available to award a grant under this Act.
 (b)Reservation for management and oversightFrom the funds appropriated under subsection (a)(1), the Secretary may reserve up to half of 1 percent for management and oversight of the activities carried out with those funds.
 (c)Formula grantsFrom 40 percent of the funds appropriated under subsection (a)(1) and not reserved under subsection (b), the Secretary shall make payments in accordance with section 7007(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(a)).
 (d)Competitive grantsFrom 60 percent of the funds appropriated under subsection (a)(1) and not reserved under subsection (b), the Secretary—
 (1)shall award emergency grants in accordance with section 7007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)), except as otherwise provided in this Act; and
 (2)may award modernization grants in accordance with section 7007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)), except as otherwise provided in this Act.
				3.Eligibility
			(a)Eligibility for emergency grants
 (1)In generalFor purposes of receiving an emergency grant under section 2(d)(1) of this Act, in addition to a local educational agency that meets the eligibility requirements for the award of such a grant under any of subparagraphs (A), (C), or (D) of section 7007(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)(3)), a local educational agency that meets the requirements described in paragraph (2) of this subsection (without regard to whether the agency meets the requirements of such subparagraphs (A), (C), or (D)), shall be eligible for such a grant.
 (2)RequirementsA local educational agency meets the requirements of this paragraph, if such agency has— (A)a total taxable assessed value of real property that may be taxed for school purposes of less than $100,000,000; or
 (B)an assessed value of real property per student that may be taxed for school purposes that is less than the average of the assessed value of real property per student that may be taxed for school purposes in the State in which the local educational agency is located.
					(b)Eligibility for modernization grants
 (1)In generalFor purposes of receiving a modernization grant under section 2(d)(2) of this Act, in addition to a local educational agency that meets the eligibility requirements for the award of such a grant under any of subparagraphs (B), (C), or (D) of section 7007(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)(3)), a local educational agency that meets the requirements described in paragraph (2) of this subsection (without regard to whether the agency meets the requirements of such subparagraphs (B), (C), or (D)), shall be eligible for such a grant.
 (2)RequirementsA local educational agency meets the requirements of this paragraph, if such agency has— (A)a total taxable assessed value of real property that may be taxed for school purposes of less than $100,000,000; or
 (B)an assessed value of real property per student that may be taxed for school purposes that is less than the average of the assessed value of real property per student that may be taxed for school purposes in the State in which the local educational agency is located.
 (c)Local educational agency definedIn this section, the term local educational agency has the meaning given the term in section 7013 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713).
 4.Inapplicability of certain provisionsClauses (i) and (vi) of paragraph (5)(A) of section 7007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)) shall not apply to grants made under section 2(d).
		